Citation Nr: 0928830	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
residuals of a strain of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1984 to May 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The Veteran has directly submitted to the Board additional 
evidence regarding the severity of his service-connected back 
disability.  The RO has not considered this statement; 
however, the Veteran's representative has submitted a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304(c) 
(2008).  Thus, there is no requirement for a remand to the RO 
for initial consideration of the new evidence.

As support for his claim, the Veteran testified at a Decision 
Review officer (DRO) hearing at the RO in June 2007.

In January and October 2006, and June 2007, the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge at the RO.  A videoconference hearing was scheduled for 
March 2008, and the Veteran was so notified in February 2008.  
However, he failed to report at his scheduled time and thus 
far has not offered an explanation for his absence.  
Accordingly, the Board will adjudicate the Veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. § 
20.704(d) (2008).

The Veteran's representative in the Informal Hearing 
Presentation (IHP), dated June 2009, raised the issue of 
service connection for the Veteran's degenerative disc 
disease (DDD) and chronic arthritis as claims for direct 
service connection.  These issues have not been developed for 
appellate review and, accordingly, are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a September 1992 rating decision, the Veteran was granted 
service connection for lumbosacral strain.  He was awarded 10 
percent rating at that time effective from March 26, 1991.  
In June 2004, under Diagnostic Code 5237, the Veteran was 
granted an increased rating of 40 percent, effective from 
February 9, 2004.  In June 2005, the Veteran filed his 
current claim for an increased rating.

First, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which held that the Veteran be notified as to 
both the general and specific types of evidence and legal 
criteria necessary to substantiate a higher rating claim.  In 
the present appeal, the Veteran was not provided with notice 
of the specific criteria which are applied for his increased 
rating claim currently on appeal (in this case for lumbar 
strain under Diagnostic Code 5237).  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp 2009) and 38 C.F.R. 
§ 3.159(b) (2008), which provides general notice for the 
Veteran's increased rating claim, and also informs the 
Veteran as to both the general and specific types of evidence 
and legal criteria necessary to substantiate his higher 
rating claim.  

Furthermore, in the present case, during the course of his 
increased rating claim on appeal, the Veteran has submitted 
evidence that he is unemployable due to his service-connected 
low back disability.  See the Veteran's SSA examination dated 
September 2005, SSA record received by the VA in July 2007, 
and August 2007 VA medical examination.  Therefore, the Board 
finds the evidence of record has reasonably raised the issue 
of entitlement to a TDIU as an element of the increased 
rating claim on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
issue to the AOJ for proper development and adjudication.  

The AOJ should send the Veteran a Veterans Claims Assistance 
Act of 2000 (VCAA) notice letter for his TDIU claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should 
be provided notice that advises him of the disability rating 
and effective date elements of a claim, keeping in mind that 
a TDIU claim is a type of claim for a higher disability 
rating.  

Second, the RO must attempt to obtain any contemporaneous 
records of relevant treatment of the Veteran's spinal 
disorders.  In this regard, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  
The VA is required to obtain, or to attempt to obtain, the 
Veteran's current VA medical treatment records, Social 
Security Administration (SSA) records, as well as any other 
relevant medical treatment records identified by the Veteran.  
38 U.S.C.A. § 5103A(c).  When the VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain these records must continue until they are obtained 
unless it is reasonably certain they do not exist or that 
further efforts to obtain them would be futile.  

The claims file currently includes VA medical treatment 
records up to September 2007, as well as SSA records, and 
private treatment records which have been identified and 
procured by the RO or directly submitted by the Veteran.  
After asking the Veteran to identify any relevant records, 
the RO must attempt to obtain any such relevant records.  In 
particular, any VA medical treatment records of the Veteran's 
most recent VA treatment for his back disorder may be 
relevant to his claim.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence the RO 
must obtain all general outstanding pertinent treatment 
records since September 2007, and in particular those records 
from the VA Medical Center (VAMC) currently identified as the 
location treating the Veteran's back disorder, following the 
current procedures prescribed in 38 C.F.R. §  3.159 as 
regards requests for records from Federal facilities.

Third, after all relevant records have been obtained and 
associated with the claims file, in order to address the 
merits of the Veteran's claims for an increased rating for 
lumbar strain and radiculopathy, the Board finds that 
additional development of the evidence is required in the 
form of two VA etiological examinations and opinions.  

In his June 2005 claim and December 2006 substantive appeal 
(VA Form 9), the Veteran has asserted that his residuals of 
an in-service lumbar strain had worsened, and also caused 
radiculopathy to his extremities.  To ensure that the record 
reflects the current severity of the Veteran's service-
connected condition, VA medical examinations are needed to 
properly evaluate the Veteran's claim regarding his service-
connected low back strain with radiating pain.  The 
examinations should include a review of the Veteran's claims 
files and past clinical history, with particular attention to 
the severity of the Veteran's present symptomatology, as well 
as any significant pertinent medical history since his August 
2007 examination.  See also 38 C.F.R. § 5103A; 38 C.F.R. 
§ 3.159.

The Board points out that a medical determination as to the 
severity of the Veteran's service-connected lumbar strain is 
especially important as the RO has noted that the August 2007 
VA examiner opined that the Veteran's diagnosed degenerative 
disc disease and degenerative arthritis are not correlated to 
the Veteran's service-connected lumbar strain.  In this 
regard, the objective medical evidence does not clearly 
indicate what orthopedic and neurological manifestations are 
medically related to the Veteran's service-connected lumbar 
strain or whether it is possible to separate manifestations 
of the Veteran's non-service connected back disorders from 
his service-connected back disorders.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 
52,698 (1996)) (where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability).

Accordingly, the RO should arrange for the Veteran to undergo 
both a VA  neurological and an orthopedic examination, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report for any 
scheduled VA medical examination, without good cause, may 
adversely affect his claim for an increased rating.  Examples 
of good cause include but are not limited to, the illness or 
hospitalization of the claimant, and the death of an 
immediate family member.  If the Veteran does not report for 
the scheduled examination, the RO must obtain and associate 
with the claims file copies of any notice of the date and 
time of the examination sent to him by the pertinent VA 
facility.

Fourth, with regard to the Veteran's claim for TDIU, the 
Board sees the RO has not developed or adjudicated this 
issue.  However, the Court recently held that a request for a 
TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran 
is unemployable due to a disability for which an increased 
rating is sought, then part and parcel with the increased 
rating claim is the issue whether a TDIU is warranted as a 
result of that disability.  Id.  Therefore, the Board is 
referring the TDIU and increased rating issues on appeal to 
the Under Secretary for Benefits or Director of Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  The 
Veteran has the following service-connected disability:  
lumbar strain, rated as 40 percent disabling.  Thus, he does 
not currently satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.  

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  
Concerning this, there is competent evidence of record that 
the Veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities, 
such that a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  See 
the Veteran's SSA examination dated September 2005, SSA 
record received by the VA in July 2007, and August 2007 VA 
medical examination.  Further, the record contains evidence 
that the Veteran is limited in terms of the work functions 
that he can perform due to his back disorders.  See the 
private treatment record dated in March 2008 by Dr. C.J., 
M.D.  In light of this evidence, an extra-schedular 
evaluation is for consideration.  

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board cannot assign an extra-schedular evaluation in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for this 
special consideration when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008).  If, and only if, the 
Director has determined that an extra-schedular evaluation is 
not warranted does the Board have jurisdiction to decide the 
Veteran's claim on the merits.    

Accordingly, the case is REMANDED for the following action:

1.	Please send the Veteran a corrective 
general VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
addition to notice that includes an 
explanation as to the information or 
evidence needed to establish an 
increased rating, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Furthermore, as 
to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate the TDIU claim on 
appeal, either on a schedular or extra-
schedular basis.  This notice must 
indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date. 

2.	Along with providing adequate VCAA 
notice, ask the Veteran to identify all 
health care providers that have 
treated, or evaluated, him for his 
service-connected lumbar strain since 
September 2007, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records of such treatment, if 
such records are not already in the 
claims file.  

Whether or not the Veteran has 
identified any new records, attempt to 
obtain any relevant VA medical 
treatment records, SSA records, and any 
other relevant records which the 
Veteran reasonably identifies.  In 
particular, the RO must attempt to 
obtain all relevant VA medical 
treatment records from after September 
2007, which is the most recent VA 
medical treatment record in the 
Veteran's case file.  Records should be 
obtained from the Jackson VAMC, 
currently designated as the Veteran's 
most recent treatment location.  All 
attempts to secure such records must be 
documented in the claims file.  If 
certain records are unavailable or 
simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required. 

3.	After all relevant records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo appropriate VA 
neurological and orthopedic 
examinations of his low back.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner for review in 
conjunction with the orthopedic 
examination of the Veteran.

The Veteran is hereby advised that 
failure to report for his scheduled VA 
examinations, without good cause, may 
have adverse consequences on this claim.  
The examinations should include any 
diagnostic testing or evaluation deemed 
necessary.  If the Veteran does not 
report for the scheduled examination, 
the RO must obtain and associate with 
the claims file, copies of any notice of 
the date and time of the examination 
sent to him by the pertinent VA 
facility.

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiners must 
make clear in the report that such a 
review was accomplished and include in 
the report a discussion of the Veteran's 
medical history, assertions, all 
clinical findings, and a complete 
rationale for the comments and opinions 
expressed.  

The neurological examiner should be 
asked to undertake the following:

a.	Identify the existence, and frequency 
or extent, as appropriate, of all 
neurological symptoms associated with 
the Veteran's low back strain 
disability-specifically including any 
sciatic neuropathy or radiculopathy 
with characteristic pain, demonstrable 
muscle spasm, and/or absent ankle 
jerk.  

b.	The examiner should also offer an 
opinion as to whether the Veteran has 
any separately ratable nuerological 
disability (in adition to orthopedic 
disability) as a manifestation of the 
service-connected lumbosacral strain.

c.	The neurological examiner should also 
indicate whether it is possible to 
separate the symptoms of the Veteran's 
nonservice connected degenerative disc 
disease, degenerative arthritis, and 
any other identified back disorders, 
from those of his service-connected 
lumbosacral strain.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (where 
it is not possible to distinguish the 
effects of a nonservice-connected 
condition from those of a service-
connected one the reasonable doubt 
doctrine dictates that all symptoms be 
attributed to the Veteran's service-
connected disability).

Then, after the neurological examination 
has been conducted, and any findings 
associated with the claims folder, the 
Veteran should undergo an orthopedic 
examination to ascertain the following:  

a.	The orthopedic examiner should conduct 
a range of motion testing of the 
Veteran's low back, expressed in 
degrees.  The physician should render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, 
the physician should indicate the 
point at which the pain begins.  

b.	In addition, the physician should 
indicate whether, and to what extent, 
the Veteran experiences likely 
functional loss of the low back due to 
pain and/or any other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

c.	Further, the physician should indicate 
whether the Veteran experiences 
localized tenderness, muscle spasm, or 
guarding; and, if so, whether such 
muscle spasm or guarding is severe 
enough to result in an abnormal gate, 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician 
should also indicate whether the 
Veteran has any anklyosis of the 
spine; and, if so, the extent of any 
such anklyosis, and whether the 
ankylosis is favorable or unfavorable.

d.	Finally, the examiner should comment 
on the likelihood the Veteran's 
current disorders are due to post-
service intercurrent causes, wholly 
unrelated to his military service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

Both the neurological and orthopedic 
examiners must discuss the rationale for 
their opinions, whether favorable or 
unfavorable, and explain their 
conclusions based on the findings on 
examination and information obtained from 
review of the record.  If the examiners 
are unable to provide the requested 
opinions, please expressly indicate this 
and discuss why this is not possible or 
feasible. 

4.	Submit the TDIU and increased rating 
issues to the Under Secretary for 
Benefits or Director of Compensation 
and Pension Service for an extra-
schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
The extra-schedular evaluation must 
address both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  The Veteran's 
service-connected disability, as well 
as his employment history, educational 
and vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered.  

5. 	To help avoid a further remand, 
the RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  The Veteran is noted to 
have a right to compliance with the 
Board's remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	Finally, readjudicate the claims for 
TDIU and an increased rating, to 
include on an extra-schedular basis, in 
light of the additional evidence 
obtained.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




